Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl (WO 2014/135342 A1), and further in view of Okamoto (JP 2002323560 A).
Regarding claim 1, Karl teaches an object detection device comprising:
a wave receiver that receives a reflected wave generated by reflection, by an object, of a transmission wave incident on the object [#1 vehicle equipped with ultrasonic transducer #2; 0002 transducer signals which are emitted into the surroundings and reflected by surrounding objects];
a determination section that determines whether [0003 method is therefore desirable which, without braking the oscillating transducer by means of electrical energy, favors the detection of received echoes, in particular those echoes whose amplitude is smaller than the amplitude of the decay signal should be extracted from the transducer signal.], in a change over time in an amplitude of the reflected wave received by the wave receiver, an amplitude of a falling portion is greater than a predetermined criterion [#12 shows peaks with #14 threshold curve], the amplitude of the falling portion being decreased after the amplitude has reached a maximum value [0026 a curve running (slightly) below the echo-peak curve 14 can be used as the threshold value curve, and when it is exceeded, the method according to the invention can determine the presence of echoes]; and
a processing section that, on the basis of a determination by the determination section that the amplitude of the falling portion is greater than the predetermined criterion, performs a process in which the object is treated as an object to be avoided [0026 received signal 12 superimposed with an echo signal is shown in dashed lines, the amplitudes of which exceed the envelope exponential function 11 of the decaying reference signal 10 due to an echo contained in the transducer signal … result of multiple reflections between an object in the vicinity of the converter].

    PNG
    media_image1.png
    711
    1135
    media_image1.png
    Greyscale

Karl teaches detecting an object within a blind spot which is produced by close proximity of the object to the ultrasonic transducer. Karl discusses identifying superimposed echoes which exceed a threshold and it is obvious but not explicit that echoes with too low an amplitude are ignored. However Okamoto teaches on the basis of a determination by the determination section that the amplitude of the falling portion is greater than the predetermined criterion [abstract ultrasonic wave sensor mounted on vehicle], performs a process in which the object is treated as an object to be avoided [0025 if above a certain level B, the is output to the integrating circuit 16 is driven. continued multiple times reflected waves each transmit, the level of the output components of the integrating circuit 16becomes a constant level C or more, the switching 17 There was the buzzer 2 becomes ON, whereby the presence of the obstacle S is informed to the driver.], and (ii) on the basis of a determination by the determination section that the amplitude of the falling portion is equal to or lower than the predetermined criterion [0022 Level detecting circuit 13 is a circuit for determining whether or not reached to the level of the output components of the detection circuit 12.], treats the object as an object not to be avoided [0003 supply power to the ultrasonic sensor, configured to initiate the operation for confirming the presence or absence of obstacles].
It would have been obvious to combine the thresholding as taught by Karl, with the presence or absence classifying of an object as taught by Okamoto so that obstacles within a blind spot may be detected by ultrasonic sensors (Okamoto) [0005-0007].
Regarding claim 2, Karl also teaches the object detection device according to claim 1, wherein in response to a duration being longer than a reference length, the determination section determines that the amplitude of the falling portion is greater than the predetermined criterion, the duration being a time from a time point at which the amplitude is increased to a first value before the falling portion to a time point at which the amplitude is decreased to a second value in the falling portion [pg. 18:lines 710-723].
Regarding claim 6, Karl also teaches the object detection device according to claim 1, wherein in response to the maximum value being greater than a specified value, the determination section determines whether the amplitude of the falling portion is greater than the predetermined criterion, and in response to the maximum value being equal to or lower than the specified value, the determination section does not determine whether the amplitude of the falling portion is greater than the predetermined criterion [0012 plural reference signals; 0010 Alternatively or additionally, the ambient temperature of the sound transducer can be determined and, before the recorded first signal profile is stored as one of the possible different reference signals, it can be checked whether a predefined temperature range is being maintained.].

Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Karl shows two maximum peaks between times t3 and t4 [fig. 3] which are also discussed as amplitudes or peaks in [0026]; however explicit description of two maximal values constraint is absent.
Regarding claims 4-5, these claims depend on claim 3.
Regarding claim 7, Karl does not appear to count exceeding peaks and compare to number of non-exceeding peaks.
Regarding claim 8, Karl benignly mentions plural transducers [0011], however does not discuss multiple transducers, nor first and second falling portions.
Regarding claim 9, Karl does not appear to teach multiple receivers in combination with increasing or decreasing a step count.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words Okamoto (JP 2002323560 A) has now been applied to the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645